                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 100 Filed 03/23/21 Page 1 of 4 Page ID #:596



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   [Counsel continued on next page.]
                                                                                                                10   Attorneys for Defendants
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                11   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                12                        UNITED STATES DISTRICT COURT
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                14                                WESTERN DIVISION
                                                                                                                15   HONG LIU,                               Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                16                  Plaintiff,               Honorable Stephen V. Wilson
                                                                                                                17           v.                              DISCOVERY MOTION
                                                                                                                18   FARADAY&FUTURE INC.,                    DEFENDANTS’ NOTICE OF
                                                                                                                     SMART KING LTD., JIAWEI                 MOTION AND MOTION TO
                                                                                                                19   WANG, and CHAOYING DENG,                COMPEL PLAINTIFF HONG
                                                                                                                                                             LIU’S PRODUCTION OF
                                                                                                                20                  Defendants.              DOCUMENTS AND FURTHER
                                                                                                                                                             RESPONSE TO DEFENDANTS’
                                                                                                                21                                           REQUEST FOR PRODUCTION,
                                                                                                                                                             SET ONE
                                                                                                                22
                                                                                                                                                             Date:    April 15, 2021
                                                                                                                23                                           Time:    10:00 a.m.
                                                                                                                                                             Place:   Courtroom 690
                                                                                                                24                                           Judge:   Hon. Jean P. Rosenbluth
                                                                                                                25                                           Discovery Cutoff Date: April 23, 2021
                                                                                                                     AND RELATED COUNTERCLAIM.               Pre-Trial Conf:        Waived
                                                                                                                26                                           Trial Date:            June 8, 2021
                                                                                                                27
                                                                                                                28
                                                                                                                     113984782
                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                      DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 100 Filed 03/23/21 Page 2 of 4 Page ID #:597



                                                                                                                 1    [counsel continued.]
                                                                                                                 2    MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                      mackenzie.willow-johnson@troutman.com
                                                                                                                 3    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      305 Church at North Hills Street, Suite 1200
                                                                                                                 4    Raleigh, NC 27609
                                                                                                                      Telephone: 919.740.9949
                                                                                                                 5    Facsimile: 704.998.4051
                                                                                                                 6
                                                                                                                 7
                                                                                                                 8
                                                                                                                 9
                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                14
                                                                                                                15
                                                                                                                16
                                                                                                                17
                                                                                                                18
                                                                                                                19
                                                                                                                20
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113984782                            -2-
                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                      DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 100 Filed 03/23/21 Page 3 of 4 Page ID #:598



                                                                                                                 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                                 2           PLEASE TAKE NOTICE that on April 15, 2021 at 10:00 a.m., or as soon
                                                                                                                 3   thereafter as counsel may be heard by the above-entitled Court, located at Roybal
                                                                                                                 4   Federal Building and United States Courthouse, 255 E. Temple St., Los Angeles,
                                                                                                                 5   CA, 90012, Courtroom 690, 6th Floor, Defendants Smart King Ltd., Jiawei Wang,
                                                                                                                 6   Chaoying Deng, and Defendant and Counterclaimant Faraday&Future Inc.
                                                                                                                 7   (collectively, “Defendants”) will and hereby do move to compel the production of
                                                                                                                 8   documents by Plaintiff and Counter-Defendant Hong Liu (“Liu”), for their
                                                                                                                 9   reasonable costs and fees under Federal Rule of Civil Procedure 37(a)(5)(A), and
                                                                                                                10   for sanctions for Liu’s failure to meet and confer under Local Rules 37-1 and 37-4.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           Defendants’ motion is based on: (1) Liu’s failure to provide responses that
                                                                                                                12   comply with Federal Rule of Civil Procedure 34 in response to Defendants’
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Requests for Production, Set One (the “Requests”); (2) Liu’s refusal to produce
                                                                                                                14   documents responsive to certain of those Requests without stating a legitimate basis
                                                                                                                15   for withholding those documents; and (3) Liu’s refusal to timely meet and confer
                                                                                                                16   with Defendants under Local Rule 37-1 in order to resolve any of these issues.
                                                                                                                17           As detailed in the concurrently filed Declaration of Lauren E. Grochow, by
                                                                                                                18   letter dated February 24, 2021, Defendants first requested to meet and confer with
                                                                                                                19   Liu regarding the issues address in the Motion. On March 2, 2021, while on a call
                                                                                                                20   addressing another issue, Defendants reminded Liu of his approaching deadline to
                                                                                                                21   meet and confer with Defendants pursuant to Local Rule 37-1. However, Liu failed
                                                                                                                22   to respond to Defendants request and reminder until after Defendants served their
                                                                                                                23   portion of the concurrently filed Joint Stipulation.
                                                                                                                24           Defendants’ motion is based upon the Joint Stipulation pursuant to Local
                                                                                                                25   Rule 37-2, the declarations and exhibits attached thereto, and any supplemental
                                                                                                                26   memorandum in support thereof, all pleadings and papers on file in this action and
                                                                                                                27
                                                                                                                28
                                                                                                                     113984782                                 -3-
                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                      DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 100 Filed 03/23/21 Page 4 of 4 Page ID #:599



                                                                                                                 1   upon such other matters and argument as may be presented to the Court prior to or
                                                                                                                 2   at the time of the hearing.
                                                                                                                 3   Dated: March 23, 2021                    Respectfully submitted,
                                                                                                                 4                                            TROUTMAN PEPPER HAMILTON
                                                                                                                                                              SANDERS LLP
                                                                                                                 5
                                                                                                                 6                                             By: /s/ Lauren E. Grochow
                                                                                                                                                                 Lauren E. Grochow
                                                                                                                 7                                               Daniel Anziska
                                                                                                                                                                 Mackenzie L. Willow-Johnson
                                                                                                                 8
                                                                                                                                                                  Attorneys for Defendants
                                                                                                                 9                                                SMART KING LTD., JIAWEI
                                                                                                                                                                  WANG, and CHAOYING DENG
                                                                                                                10                                                and Defendant and Counterclaimant
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                  FARADAY&FUTURE INC.
                                                                                                                11
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                14
                                                                                                                15
                                                                                                                16
                                                                                                                17
                                                                                                                18
                                                                                                                19
                                                                                                                20
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113984782                              -4-
                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                      DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
